Case 5:21-cv-01478-CJC-KK Document 1-1 Filed 08/31/21 Page 1 of 10 Page ID #:8




                EXHIBIT “A”
 Case 5:21-cv-01478-CJC-KK Document 1-1 Filed 08/31/21 Page 2 of 10 Page ID #:9




                                                                                                                                   FOR coURT USE oNLy
                                                         SUMM®N5                                                               (SOLO P/9RA USO OP LA CORTF.J
                                                   (C1TAC1ON JldFjpCIAL)
NOT9CE'TI'C9 DBEENDAidT:
(A W5t3 AL 13E119Ataft?ADO):
F)C}T.1.AR TItEE STORES,1gIC. a.nd DOES 1 TO 10
                                                                                                                                 FILED
                                                                                                                           Superior Court of Catifornia
                                                                                                                              County of t2iverside
                                                                                                                                     6/1112021
YOtl ARE BEIPdG SUED BY PLA6NTIFF:                                                                                               O. Nakagawa
(f.0 ESTA ®EMAIVt3AAfDo EL DEM.4Pdf3AfiP'trE):                                                                                  Electronically Faled
.lTJLIE LARNED

_                        ._ _._...._...._.....__....      ._~__._._._..._..,.._._..._._._..__~_..__._..~....~_......._..................___ ---           ______...........___:
  tdOT10E! You have been sued. The court may decide against you without yaur being heard unless you respond within 30 days. Read the Information
 below.                                                                                                                                                                       ~
    You have 30 CALENDAR DAYS after this summons and legal papers are senred on you to flle a written response at this court and have a copy                                  !
 8erved on the plainti₹f. A letter or phone call wilt not protect you. Your written response must be in proper Begai torm if you wani the ceurt to hear your                  ~
 case. There may be a court form thai you can use for your response. You can find these court fortns and more irr#ormatton at the California Courls
 Online Self-Help Center (www.couf₹info.ca.gov/selihelp), your county law library, or the courthouse nearest you. If you cannot pay ihe flting fee, ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by defavtt, and your wages, money, and property                       ~
 may be taken without further warning from the court.                                                                                                                         ~
     There are other legal requirements. You may want to call an attomey rtght away. If you do not know an attomey, you rnay want to call an attomey
 referral service. If you cannot afford an attorney, you may be eligibte for free legal services frorn a nonprafit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web s)te (www.lawehaipcali7arnTa.org), the Califomia Courls Online 8elf-Help Center                                  ~
 (www.courtinfo.ca.govlselthelp), or by contacting your local court or county bar association. N0TE: The court has a statutory lien for waaiVed fees and
 costs on any settlement or arbitration award of $10.000 or more in a cfvil case. The courl's lien must be paid be₹ore the court wili dismiss ihe case.
 IAVISOI Lo han demandado. St no responde dentro de 30 dias, la corYe puede dectdir en su contra sin escuchar su versfdn. Lea la rnformacl6n a                                ~
 continuaci6n.
    Tlane 30 DIAS DE CALENDARIO dPspu6s de que le entreguen esta citacibn y papeles legales para presentar una respuesta par escrito en esta                                  !
 corte y hacerqua se entregue una copia al demandante. Una carfa o una Jlamada telefdnica no lo protegen. Su respuesta por escrito tiene que estar                                ~
 en fon»alo tepal correcto st desea que prncesen su caso en /a corte. Es posibie que haya un formulario que usted pueda user para su respuesta.                                   ~
 Puede ancontrar estns fonnuJarios de la cotte y mds infor»tacidn en el Centro de Ayuda de las Cortes de Califomfa {www.sucorte.ca.gov), en la
 biblloteca da leyes ds su condado o en la corte que le quede mds cerca. 51 no puede pagar la cuota de presentacidn, pida al secretario de ta corte                           ;
 que 1e d6 un formulario de exencldn de pago de cuotas. Si no presenta su respuesta a tfempo, puede perder el caso porincumplimienfo y la Corle le                            E
 podr3 quitar su sueldo, dinero y bienes sin m3s advertencla.
    Hay otras requisitos tegales. Es mcornendable que Iiame a un abogado fnmed7atamente. Si no conoce a un abogado, puede /lamar a un setvicio de                             ~
 remisibn a abogados. Slno puede pagar a un abogado, es posible que cumpla con los requisFtos para obtenerservicios legales gratuitos de un                                   ~
 programa de serviclos legales sfn fines de /ucro. Puede encontrar estos grupos stnn t<nes de lucra en e1sitio web da CafrJornJa Legat Services.
 (wway.lavJneipcatifornia.org), en el Centro de Ayuda de Ias Cortes de Calffomfa, (vemv.sucorte.ca.gov) o ponf6ndose en contacto con la corte o el
 coleglo de abogadas /ocales. AV1SQ., Por ley, !a corte tlane derecho a reciamarlas cuotas y los costos exentos por irnponer un gravamen sobre
 cualquier recuperacibn de $10,000 6 mds de valor recfbida madfanta un aeuefrlo e una concesl6n de arbltraje en un caso de derechc civfl. Tiene que
 pagar el gravamen de ta corte antes da qua la corte pueda desechar el caso.
The name and address of the court is:                                                                               CASE NUMBER:
(el nombre y direcci6n de la corte es):                        R][VERSIDE SIJI'EATOR. COURT                        ; JNb"'~iiOe1cas°x Ov"R121 02$23
4050 Main Street
Riverside, CA 92501
The name, address, and telephone number of plaintifrs attomey, or plaintiff without an attorney, is:
(El nombre, la direccion y et nirmero de telftno del abogado del demandante, o del demandartte que no tlene abogedo, es):
Michael A. Kalm, Esq., SBN 123155, 10990 Wilshire Bivd #1040, Los Angeles CA 90024; 310-209-1b00
DATE:                                                                                     Cerk, by                                                              Dept,ty
(Fecha)_,61~~1~_ 2~                                                                                          C~u.9~.      IJ. ~-~ ~....
                                                                                              ~ _..._._._ __---,__
                                                                                          (Secretaria)
                                            _~..__..._......__......._ ..............._.._.~.                                                                  (Adjunto)
                                ._-
                                                                              of
(For proof of service of thts summons, use Proof of Servic® Summons (form POS-010))
(Para prueba de entrega de esta citaticin use el formutario Proof of Serviee of Summons, (POS-010)).
                                    N0TICE TO THE PERSOtd SEEtVEO: You are selved
                                                       i_ 0     as an individual defendant.
                                                       2. ©     as the person sued under the fictitious name of s


                                                       g. ~}    on behalf     specify): Dollar Tree Stores, Inc
                                                          under: ®       CCP 416.10 (corpora                                        416.60 (minor)
                                                                 C)      CCP 416.20 (defunct corporation)                     CCP 416.70 (conservatee)
                                                                 0       CCP .416.40 (association or partnership) 0           CCP 416.90 (authorized person)
                                                                =      other (specrfy):
                                                       4. L.&j by personal delivery on (date):
                                                                                                                                                                      e 1 of 1
 FormadoptedferMendatoryuse                                                          SUMM®NS                                             CotleorClv.lProceAure$y412.2o.48s
    Judleta counc6 ol Cal(farrda                                                                                                                        www.00wtirtfo.ca.gov
    SUM•100 [Rnv. July 1, 2009J
  Case 5:21-cv-01478-CJC-KK Document 1-1 Filed 08/31/21 Page 3 of 10 Page ID #:10




                                                                                                                                                                   PLO-Pi-00°8
    ATTORNEY OR PARTY VdTHOUT ATTQRNEY (A'ame, Slnte Bor aum6~r, andadd25s):                                                                     fOR COURT US£ OAJLY
       Michael A. Kahn, Esq. SBIr1 123155
       Law Office of Michael A. Kahn
       10990 Wilshire Blvd., Suite 1040
       Los Angcles, C.4 90024
               TELEPHONE NO: 3 l0_209-1 6©0                      FAX NO. (OpUonSlk 31 O-4tR. 1-6075
   e.eAaL AoCREss (opva.l): info@Inichaelkahnlaw.com
      ArroRNEY FOR (N&a,ar. Blaintiff                                                                                                            FIL      ED
                                                                                                                                        Supe              ttornia
  SUPERIOR COlJRT OF CALIFORNIA, COu€uTY oF RIVERSIDE                                                                                       County of Riverside
          sTRSETAoDREss: 4{)501VIain StYeet
                                                                                                                                                    6191/2021
            l,9AtLINGADDRESS:
                                                                                                                                                 C. iVaicagawa
           e1TYAND ZtP CoOE: iilvE.'rslde, l..ri 7L5V 1
                                                                                                                                            Electronicaity Fiied
               awwcH NaME:
           _~ ,~....,.,       _.... ...._....~...~_,..,,_..._._...              ..,,,~                        .... .
                PLAItVTIFF: JULIE LAT{NM

             DEFENDANT: DOLLAR TREE STORES, INC. and

  ®      DOES 1 TO 10
  ..._._ _._.       ___..._....~. _.~,~,........                       ._~..,_.__.___....__..... .............._.._.._.~___._..
   COPdP1.A9idT—Perseanal tnJury, ProperYy Darrlage, Wrangfui Oeatit
          Q     AMEhlDED (Ntrmber):
   Typg (check a11 Plrat applY):
  QMOTOR VEiiICLE                   Q OTHER (speci'fy): premises liability
          Q] Property Damage          QWrongful Death
          Q     Pemonai
 ........__.._.~____ _,-.._.Injury
                              _._..   [Q Other Eiamages (specify):
   Jurisdiction (cttec8r all ttra2 apply):                                                                                        cnsE NuMeER:
  [Q ACTICJPd IS A LIMITED CIVIL CASE
     Amount demanded Q does not exceed $10,000
                                        Q     exceeds $10,000, but does not exceed $26,000
  ®    ACTIOPt IS AN UiqLi4t11TED CIVIL CASE (exceeds $25,000)
  Q    ACTIOI♦I I^s REC[.AS51FIEt? by @his amended compiaint
       Q      from limited to unlimited
       Q] front uniimited to iienited
1. Plaintiff (narne or names): NLIE LAJLNE:~'j
   alleges causes of action against defendant (name or names):
   DOLLAIt TREE STORES, INC. and DOES 1 TO 10
2. This pieading, inciud9ng attachments and exhibits, consists of the following number of pages: 5
3. Each piaintiff named above is a competent adult
     a. Q]        except plaintiff (name):
                  (1) [Q a corporation qualified to do business in Califomia
                  (2) [Q an unincorporated entity (cfescribe):
                  (9) Q  a pubiic entity (o'escribe):
                  (4) Q         a minor Q   an adult
                                (a) ® for wriorn a guardian or conservator of the estate or a guardian ad litem has been appointed
                                (b) Q     other (specify):
                  (5) Q         other (specify):
    b. [Q         exc$pt plaintiff (name):
                 (1) Q         a corporation qualified to do business in Catifornia
                 (2) Q         an uninoorporated entity (describe):
                 (3) Q         a pubiic entity (describe):
                 (4) ®         a minor Q       an aduit
                               (a) Q      for whorn a guardian or conservator of the estate or a guardian ad litem has been appoint,ed
                               (b) Q     other (spetcify):
                 (5)           other (specify):

   Q        infocmation about additional plaintiffs who are not competent adults is shown in Attachment 3.
 FarmApprovetlfOrOpflonatUs9
                                                                                                                                                                    Po9e f ar s
  Jut6cial Cauttctl of Celifomle                  COMPL4IA1T--Persortal lnjtsry, Pro,perty                                                             cod®ofcMip~dure.§a2s.iz
PLO-Pi-007 (Rev. January 1, zoo7i                          Damage, Wrongfui Oeatfi                                                                              wwiv.CWitk1PJ,CEgov
Case 5:21-cv-01478-CJC-KK Document 1-1 Filed 08/31/21 Page 4 of 10 Page ID #:11




                                                                                                                                                   PLD-PE-fla9
  SHORT TITLE:                                                                                              ~ 4              CA6E 1VUMBER:

     LARNEL7 V. I?OLLAR TREE STOIZES, INC.

4. Q        Plaintiff (name):
            is doing business under the fiictitious name (specify):

        and has complied with the ficlitious business name laws.
5. Eacb defendant named above is a natural person
   a. F-71 gxeept defendant (name): lJollar Tree Storesjnc. c. Q                          except defendant (name):
           (1) [Q a business organization, form unknown                                   (1) ®    a business organization, form unknown
               (2) F71a corporation                                                       (2) Q                 a corporation
               (3) =      an unincorporated entity (describe):                            (3)                   an unincorporated entity (descrrbe):

               (4) Q      a pubtic entity (descrlbe):                                     (4) Qj a public entity (descrtbe):

               (5) Qf other (specify):                                                    (5) Q                 other (specify):




     b. Q      except defendant (name):                                 d. Q              except defendant (name):
               (1) Q a business organization, form unknown                                (1)      a business orga,nization, form unknown
               (2)        a corporation                                                   (2) Q                 a corporation
               (3) Q      an uninoarporated entity (describe):                            (3) Q                 an unincorporated entity (descrlbe):

               (4) Q      a public entity (describe):                                     (4) Q                 a putslic entity (descrfbe):

               (5) =      other (specffy):                                                (5) =                 other (specify):


      Q      Information about additional defendants who are not natural persons is contained in Attaehrnent 5.
6.     The true names of defendants sued as Does are unknown to plaintiff.
       a. =       Doe defendants (specify Doe numbers): . 1-10 _ wy                    were the agents or empioyees of other
                  named defendants and acted within the scope of that agency or employment.
       b. ©      Doe dafendants (specify Doe nuwnbers): 1-1d                         4r ,                       are persons whose capacits'es are unknown to
                 plain8ff.
      Q       Defendants who are jolned under Code of Civil Procedure section 382 are (names):



S.     This court is the proper court because
       a. Q     at least one defendant now resides in its jurisdictional area.
       b. Q] the principal place of business of a defendant corporration or unincorporated association is in its jurisdictional area.
       c. Q✓ injury to person or damage to personal property occurred in its jurisdictional area.
       d. Q] other (specrfy):




9.    Q] Ptaintiff is required to comply with a ciaims statute, and
      a. Q has complied with appticable claims statutes, or
       b. Q       is excused from compiying because (specify):




                                                                       _..........._................
                                                                                                 . ~~._. ~ m..... _..... ,
PLO-PI-907[Rev.Janueryi , ~~                     CCyMPt~ItVT—Per~onai In ta Property                                                                   Paflaaof3
                                                      E?amage, Wrongful Death
Case 5:21-cv-01478-CJC-KK Document 1-1 Filed 08/31/21 Page 5 of 10 Page ID #:12




         ..m.e....__..,........__--                                                                                                                ...._......_... ....~                          .......
 SHORT TITLE:                                                                                                                                  CASE NuMeER:
  LARNED V. DC?LLAR TREE STORES, INC.

10. The foflowing causes of action are attached and the statements above appty to each (each comptaln# must have one or rnore
    causes of action aitached):
    a. Q     Motor Vehicle
    b. Q     General Negligence
    c. Q Intentional Tort
    d. Q Products Liabitity
    e.       Premises Liabifity
    f. Q     Other (specify):




11. Plaintiff has suffered
    a. =       wage loss
    b. ® loss of use of property
    c. Q✓ hospital and medical expenses
    d.         general damage
    e. QJ property damage
    f, 0       loss of eaming capacity
    g. Q otherdamage (specify):




12. Q    The damages claimed for wrongful death and the retationships of plaintifP to the deceased are
    a. Q    listed in Attachment 12.
    b. Q] as foilows:




13. The relief sought fn this complaint is within the jurisdiction of this court



14. Plaint6ff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
    a. (1) ® compensatory damages
        (2) Q     punitive damages
        The amount of damages is (in cases for personal inJury or wrongful death, you must cf?eck (7)):
        (1)       according to proof
        (2) Q     in the amount of: $
15. Q             The paragraphs of this oomplaint atleged on information and belief are as follows (specify paragraph numbers):




Date:

MICHAEL A.
-.—         KAHN,
        _,...~.,__..._.,...~~...._..w....~.._....~                         _...
                                      (TYPE OR PRiNT NAME)                                                                          (SIGNATUf2E OF PW NTIFF OR ATTORNEY)
                                                                                  ~'---....._.—.._.... _.......... —......—........ _..,......... _......                  _.,.,...,._.........__._.__.__.~._..........
P~n Pi-001 jR®v. January 1.2ao71                             COMRLAIPdT--Persoraal I!ndury, F'roperty                                                                                                       Paga 3 w3
                                                                  Damage, Wrongful Death
 Case 5:21-cv-01478-CJC-KK Document 1-1 Filed 08/31/21 Page 6 of 10 Page ID #:13




   wtia6tT TITLE:                                                                                             NUM8Ei2:

   JLTLIE LARNED

           FIRST             _                        CAUSE OF AGTION--Premises Liabi9ity                                         page .        5~
          ~                (number)                                                                                                              f
           ATTACtiMENT TO 0             Compiaint            Cross - Complalnt
           (Use a separafe cause of acfion form for each cause of acffon.)
           Prem.L-1. Plaintiff (name): JULIE LARNED
                             alleges the acts of defendants were the legal (proximate) cause of darnages to plainfiff.
                             On (date): 10/10119                                plaintiffwas injured on the foliowing premises in the following
                             fashion (description ofpramfses and circumstances ofinjury):
                             Plaintiffwas a patr+an at defiendant's store located at 4033 Chicago Ave, Riverside, CA 32507
                             Vdhile she was standing by the gvan ball rnachine, she began to step towards the door when she
                             tripped and fell over a low raiUbumper that held shopping caxts.



           Prem_L-2.                    Count Ctne--Negliigence The defendants who negfigentfy owned, maintained, managed and
                                        operated the described premises were (names):
                                        DOLLAFt'I'REE STORES, Il`dC. and

                                        =      Does 1                  to 10
          Prem.L-3.             ®       Count Two--Uili9lfui Failure to Vldarn [Civil Code section 845] The defiendant owners who wittfuily
                                        or maiiciousiy failed to guard or warn against a dangerous condition, use, strueture, or activity were
                                        (names):
                                        DOLLAR TREE STORES, INC. and

                                        ®      Does 1            _     to 10
                                        Plaintiff, a recreational user, was =      an invited gues₹ =       a paying guest.
          Prem.L-4.                     Count Three—Dangerous Condition of Public Property The defendants who owned public property
                                        on which a dangerous condition existed were (names):
                                        DOLLAR TREE STORES, INC. and

                                                5_1_1Does 1                  to 10
                                        a•       The defendant public entity had =       actual 0          constructive notice of the existence of the
                                                 dangerous condition in sufficient time prior to the injury to have corrected it.
                                        b• 0     The condition was created by employees of the defendant public entity.
          Prem.L-5. a. ®                AIlegations about 4ther Defendant,s The defendants who wen= the agents and employees of the
                                        other defendants and acted within the scope of the agency were (names):
                                        DOLLAR TREC STORRES, INC. and

                                        M      Does   1                to 10
                           b. ®         The defendants who are liable to plaintiffs for other reasons and the reasons for their liability are
                                        [~ described in attachment Prem.L-5.b 0              as foilows (names):




  FormApprovedfaDpBwmlUse                             rLAvgE t'}F ACTION--i'remises Liability
    JuNrst Coundl or CaYfam(a                                                                                                    cc-da1Procedurs.§a2s.12
                                                                                                                                      mc~~
PLr}PI-401(4) {Rev. Jenuflry 1, 2U0?]                                                                                                    www.covninto.ca.gov
Case 5:21-cv-01478-CJC-KK Document 1-1 Filed 08/31/21 Page 7 of 10 Page ID #:14




                                                                                            Superior Court of California
      1   Michael A. Kahlrz, Esq. - SBN 123155                                                  Cocanty ot Riverside
          THE LAW OFFICES OF NIICHAEL A. KAHN                                                      611112021
      2   A Professional Cozporation                                                              C. Nakaga,,,,a
          10990 Wilshire Boulevard, Suite 1040                                                  Electronically Fited
      3   Los Angeles, Califomia 94024
      4   io.fo@michaelkahnlaw.com
      5   Tel:      310 209-1600
          Fa.~c:   ~310~ 481-6076
      6
          Attomeys for Plaintiff, JUI.IE LARNED
      7
                         ~
      8
                               SUPERIOR. COURT OF THE STATE OF CALIFORNIA
      9
                                         FOR `1'HE COUNTY OF RIVERSI]pE
     10
     11   JULIE LARI`1ED,
     12                           Plaintiff,
     13            vs.                                                   NOTICE OF POSTING JURY k`EES
     14   DOI.LAR TREE S'I'012ES, INC.
          and DOES 1 TO 10,
     15
                                  I7efendants
    16
     17
     18
                   PLEASE TAKE NOTICE THAT Plaintiff JULIE LARNED, hereby depesits $150.00 in
     19
          jury fees in this matter.
    20
    21
          Dated: lviay 25, 2021                           THE LAW OFFICES OF MICHAEL A. KAHN
    22
    23
    24                                         c--                                   •~°i

    25                                    B:~
                                           y                                  ~
                                                          ~&CffAEI: A-.Y-XI1~7~
    26                                                    Attomey for Plaintiff, JUL C LARNED
    27
    28


                                                _._._....._.......
                                                NOTICE OF POSTINC'i JURY FEES

                                                                     1
              Case 5:21-cv-01478-CJC-KK Document 1-1 Filed 08/31/21 Page 8 of 10 Page ID #:15




                                                          SUPERiOFt COURT 6F Ci4LIFOFt1<IIA, COUA9TY tDF RIVERSIDE

     E3       BANNtEdCs 311 E. Ramsey St., Banning, CA 92220              ®    N'iUR6ilETA 30755-D Au(d Rd., Suite 9226, Murrieta, CA 92563
     Q        BLYrHE 265 N. Broadway, 8{ythe, CA 92225                    ❑ PA,LNI sPRINGS 3255 E. Tahquitz Canyon Way, Patrn Springs, CA 92282
     ®        CORONA 505 S. Buena Vista, Rnt. 201, Corone, CA 92882       ® RNERSIQE 4050 iVlain St., Riverside, CA 8250'4
     Q        HEtNET 880 N. State St., Hemet CA 92543                     ❑ TEAqECULA 41002 Caunty Center Dr., #100, Temecula, CA 52591
     Q        dAORENO VALLEY 13800 Heaoock St., Ste. D201, Moreno VaEley, CR 92553
._._._                       .......~..   .___..._...___„...._..,     ,, ~______~.,.                                                         .._._                           ._........_.~...~._.........                          ____~
I AYrORNEY OR PAR11Y W ttHOUT ATTORNEY (Nemu, Stata Baar Num6eraed Addreas)                                                                                                                            FQR COURr USP OM Y
    j Michael A, Kahn, Esq. SBN 123155
     Law O(f'
          ( ces of Michael A. KAhn
     10990 lFVilshlre Blvd., Suite 1040
     Los Angeles, CA 90024
                                                                                                                                                                                                    ~' ~,
                                                                                                                                                                                                                     ED
                                                                                                                                                                                         Sugserlar Court of Caiifornia
t                   TELEPHONENO;3~IQ-209-1rQa                              FAXh'O. (opuma+l.                                                                                                Coun4y of Riverside
          E4AA]LADDRESS(OPO-nPO:info@michaelkahnlaw.com
,             ArraRNSYFOa(ra—)Plaintiff
                                                                                                                                                                                                         fal11T2p21
                                                                                                                                                                         i                           C. Rlakagaw3
                   PLAIIUTlFF/PETITIUhdER: JULIF LARIVED
                                                                                                                                                                                                 Efectranicaliy Fi6ed



              DEFENDANTfRESPQNDENl": DOLLAR                         TREE STORES                                                                                                                              ,......~.__r._.                          _......__..yI
                                                                                                                                                                                                             CV i21fl2 23                                          t
                                                                              CERTIFICATE OF Ct3lJNSEL

    The undersigned certifies that this matter should be tried or heard in the court identified above for the reasons
    specified below:

          ®        The action arose in the zip code of:                                          92507



          ❑        The action concerns real property located in the zip code of:


          ❑        The iJefendant resides in the zip code af:




    For more information on where actions should be filed in the Riverside County Superior Courts, ptease refer
    to Locai Rule 1.0015 at www.riverside.courts.ca.gov.


    I certify (or declare) under penaity of perjury under the iavus of the State of California that the foregoing is
    true and correct.



        Date        _~...~                ~..~._~.~.~._._~.




      MICHAEL A. KAHN,
      __... _.__........._. ..._. EQQ.                                      __..
              (TYPE OR PRINT-NAME OF~~~AI'TORNEY p PARTIf MAKiNG OECI.NRATiONj                   _
                                                                                                                                                                                  jSIQNATUREJ

                                   ..                                      ..............._................._..,..__._....._..........,._.
    APPmv+adforhRnndato Uso                                                                                                                          .. . ._....__ _ —                                                                         Page
                                                                                                                                                                                     ___.—,,..._._____......__...._...,....___......._...._.........,, _. 9 of'i
                       "
    Ktverekie SupetiorCouR                                                       CERTIFlCA7'E OF C®UF9SEL                                                                                                                       LacalRulel.DOtb
                                                                                                                                                                                                       tiverald40eWla.t4gwfb®3rtnstfxaYlimsshlm!
    R4C1032 (Ray.08/t5H3j
    (Refotmanad 0 V07l19(
     Case 5:21-cv-01478-CJC-KK Document 1-1 Filed 08/31/21 Page 9 of 10 Page ID #:16



              RNEY R PAR             V~THOUT ATTORNEY Nam© State 8ar number, and erftl+~ss):                                                                                      FOR COURP USE QMLY
        ~chae~A. !{~alut, Es4. SBN 123155
        LawOffrces of Micha el A. Kahre
        14990 Wilshire 131vd., Suite 1040
        Los Angeles, CA 90024
                Tet.ePHONE No.: 310-209-1600                                                         FAx No.: 310-4-81-6076                                                            FILED
                                                                                                                                                                               Su}xerior Court of California
        ,rowusY Foa lrr8met: I'laintiff                                                                                                                                            County o₹ Riverside
        P6R1oR COunT OF CAUFRNtA, cOUNTY oF ~IUVERSIDE~
                                                                                                                                                                                           61111202'9
             sTREETAODRESs:              4050          Ma,]t j Stp'e£t
                                                                                                                                                                                        C. Nakagawa
             hEA1LfNG ADD2E85:
                                'rs1C1e, CA
           CtTYAND2IP CODE: RivC.                                           9250I                                                                                                    Electronicaily Fited



    _1LARNED V. D®LLAR. TREE
       C!!1lf. CASE CC1~'ER SHEE'T                                                        f               Compten Case Designatir~n                              cnsE Nl
     ✓ Unlirnited
    [~                O     Limited                                                                                                                          i
                                                                                                                                                                                   CVRI2102823
        {Amount             (Amount                                                                 =      Cr~unter       0     Joinc9er     ! --
                                                                                                                                              ~
        demanded           demanded is                                                              Filed vvith first appearance by defendant JuocE:
                                                                                                                                             .. 3.402)
            exceeds $25,OQ0)                      $25,®00          or iess}          (Cal. Rules of Court,                                                   ;     oE~T:
    ._ —.—,.-.-.._.._..~._..._.._...._~,....,-..__..:.                   .................z..
                                                       .~,.,,._.....,.....         .......,....._,_......__.....,...._............_,._....rule
                                                                /tems 1-6 6etow must be co~leted (see ins#racfions on                                    page~ _
         Check one box below for the case type that best describes this case:
                                                                                                --           -
         Auto Tort                                                                              Contract                                          Provisionally Complex Civil I.itigation
         ®    Auto (22)                                                                         ®     Sreach of contractlwarranty (06)            (Cal, Rules of Court, rule5 3.400-3.443)
         0          Uninsured motorist (46)                                                     F -1 Rufe 3.740 collections (09)                  ~          AntitrustfTrade regulation (03)
         Other PI/P®!AD (Peraona! Injiury/Proporty                                                       Other coltections (09)                   ~              Construction defect (10)
         DemagePNrongful Death) Tort                                                                     Insurance coverage (18)                  ~              Mass tort (40)
         0          Asbestos (04)                                                               0      Other contract (37)                        ~              Securities litiga6on (28)
         Q          Product tiability (24)                                                      fZeal Prop®rty                                    ~              EnvironmentallToxic tort (30)
         ~          Medical malPractPce (4?i)                                                   0      Eminent domainlinverse                     0              Insurance coverage clairns arising from the
         Q          Other PUPDfVJD (23)                                                                condemnation (14)                                         above listed provtstonally oomplex case
         M1lon-PI1PDftND (Othor) Tort                       0                                            Vtlrongful eviction (33)                                types (41)
         0     8usiness tort/untair business P ractice (07) ~                                            Other real property (26)                 Enforcernent o₹Judgment
         ~          Civil rights (08)                                                           lDnlawful Dotainer                                =          Enforcement of judgment (20)
         0          Defamalion (13)                                                             0        Cornmerrial (31)                         Miscellaneous Civil Cornfttaint
         0          Fraud (16)                                                                  ~        Residential (32)                         ~          RICO (27)
         ~    intellectual property (19)                                                        ~      Drugs (38)                           ~         other complaint (not apecifled above) (42)
         ~    Professtonal negligence (25)                                                      Judtciai Review                             M-i-s-cellaneous Civil Petition
         ~    Other non-PI/PDMD ton (35)                                                        ~     Asset forreiture (05)                        1
                                                                                                                                            [_1 Partnership and corporate governance (21)
         Employment                                                                             ~      Patition re: arbitrafion award (11)
                                                                                                                                            ~         Other petition (raof specift'etl aDoue) (43)
         M   V+hongful termination (36)                                                         ~     Writ of rntandate (02)
              Qther employment (15)                                                                   Other)tu3lclal review 139D           _..._ ...._ ..._................................ ~_....._,_.. _                    1
2. This case L_,.3 ts       ~✓~ is not complex under rule 3.400 of the Califomia Rules of Court. !f the case is complex, mark ths
   factors requiring exceptional judicial management:
   a.       Large number of separately represented parties    d.      Large number of witnesses
   b.Q Extensiv® motion practice raising difficult or novei e.        Coordination with related actions pending in one or rnore t;ourts
            issues that will be time-consuming to resolve             in other counties, states, or countries, or in a federal court
   c.       Substantial amount of documentaty evidence        f.      Substantial postjudgment judicial supervision
3. Remedies sought (checlr al1 thatappiy): a.© monetary                                                             b-= nonmonetary; deciaratory or injunctive relief                               c. =punitive
4. Number of causes of action (s,oecify): 2
S. This case                    =         is          ®        is not           a class action suit.
6. If ther~ any                             own related cases, file and serve a notice of related oase. (You m                                                     for. CM-0 ..
Date:
MIC~IAEL~                      ~, ES(~.
 _.~......__"_~._.._..~...,..__......~ w
                                              (TYPE OR PRINr NAME)                                                           ~                 (51GP1ATURE OF PART( OR ATTORNC-Y FOR PAtYi'/) -                          —_
                                                                       N®T10E
  . PlaintiPP must file this cover sheet with the ftrst paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rutes of Court, rule 3.220.) Failure to file may result
    in sanctions.
~ • File this cover sheet in addition to any cover sheet required by local court rule.
  m If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on a11
          other parties to the action or proceeding.
~     o Uniess this is a collectlons case under rule 3.740 or a cornplex case, this cover sheet vdilt be used for statistical purposes on.
__ --•---------                                                                      —_~._..            _..____..   ~._.._                               .                                                       a4aloi
foirnAtloptedforMarWatory Usa                                                                                                                                        ~•RufesoiCaurt.rules2.'J0,3.720,3.400-..403,3.740;
   JudktalCouncB of Catffonma                                                                   CI1/1 L ~.ASECO VER Sa'{EET                                                Cat. standardsof Ju3cial Ad-ntnisLraOon, std.3.t0
      CIM-010 tRev. Juy 1, 20071                                                                                                                                                                      rr,vw.courlMfa.ca.gov
Case 5:21-cv-01478-CJC-KK Document 1-1 Filed 08/31/21 Page 10 of 10 Page ID #:17




                                           INSTRUCTIONS ON H®W T® COMPLETE THE C®v>iR SHEET                                                    C -010
                                                                                                                                                ""
 To Plaintiffs and Others Filing First Pap®rs. If you are filing a first paper (for exampte, a complaint) in a civii case, you must
 complete and file, along wittt your first paper, the Cfvit Case Cover Sheet contained on page 1. This information wilt be used to compile
 statistits about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet in item 1, you must check
 one box for the case type that best describes the case. If the case fits both a general and a more speciflc type of case listed in item 1,
 check the more specific one. If the case has multiple causes of action, check the box that best indicates the pr5mary cause of action.
 To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided belour. A cover
 sheet must be filed oniy with your initial paper. Failure to file a cover sheet with ₹he ₹irst paper ftled in a civil case may subject a party,
 its counsel, or both to sanctions under rutes 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 CoHec#ions Cases. A"collections case" under rule 3.740 is den"ned as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest ancl attorney's fnes, arising from a transaotion in
which property, services, or money was acctuired on oredit A coAections case does not include an action seeking the following: (1) tort
darnages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identiffrcation of a case as a rufe 3.740 collections case on this form means that it wi19 be exempt from tfie general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case wilt be subjectto the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Corftplex Cases. In cornplex cases oniy, parties must atso use the Civii Case Cover Sheet to designatg whether the
case is complex. lf a plaintiff believes the case is compiex under rule 3.400 of the California Rules of Court, this must be indicated by
complefing the appropriate boxes in items 1 and 2 If a plaintiff designates a case as cornplex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the tirne of its f"irst appearance a joinder in the
plaintift's designation, a counter-designation that the case Is not complex, or, if the plaintaff has made no designation, a designation that
the case is complex.
                                                          CASE TYPESAtdD F.xAMPLE3
Auto 7ort                                        Contract                                           Pnovisionally Complen Civtt Litigatlon (Cat.
     Auto (22)-Personal inJurylProperty                Breach of ContractNVarranty (06)               Rules o₹ Court Rules 3.400--3.403)
         DamageMtrcngful Death                             i3reach of RentalfLease                         AntitrustiTrade Regu₹ation (03)
     Uninsured Motorist (46) (ifthe                             Contract (not unlawful deta7ner            Constntction Defect (10)
         case lnvofves an uninsured                                 or wrongful evlction)                  Claims Involving Mass Tort (40)
          motonst ctaim subject to                         ContractlWarranty Sreach—Seller                 Securitles Litigation (28)
          ar8ibation, check this ifem                         Piaintiff (not fraud ornegligencE)           EnvironmentailToxic Tort (30)
         insteadofAuto)                                    Neg&gent Breach of Contract/                    Insurance Coverage Claims
Other PItPDIwD (Personal Injuryt                              Wam3ntY                                           (arising from provfsionatly complex
Property DamagedWrongful Death)                            Other Breadi of ContracNWarranty                     case t}pe listedabove) (41)
Yorg                                                   Coltections (e.®., money owed, open             Enforcement of Judgment
    Asbestos (04)                                          book accounts) (09)                            Enforcernent of Judgment (20)
         Asbestos Property Damage                          Collection Case-Seller Piaintiifi                  Abstract of Judgment (Out of
         Asbestos Peisonal tnJury/                         Other Prnmissory NotetColledions                       County)
             Wrongfu; Death                                    Case                                           Confession of Judgment (non-
     Praduct Liabildy (not asBestos or                 Insurance Coverage (not provfsionally                      domestic rElaGons)
         toxic/envirnnmental) (24)                         comptex) (18)                                       Sister State Judgment
     Medical Malpractice (45)                              Auto SubrogaUon                                     Adrninistrative Agency Awarci
         Medical Atalpractice—                             Other Coverage                                          (not unpatd faxes)
                 Physicians & Surgeons                 Other Contraci (37)                                      PetrtioNCertification of Entry of
        Other Professiona) Heatth Care                     Contractual Fraud                                     Judgment on {.rnpaid Taxes
              Matpradice                                  Other Contract Dispute                               Othe~nforcement of Judgment
     Other PIIPDAND (23)                           Real Property                                                     c
         Premises Uability (e.g., slip                 Eminent Domainlinverse                          misceltaneous Civit Comptaint
                 and fall)                                 Condemnation (14)                               RICO (27)
         Intentional Bodfiy lnjuryiPDNVD               Mongful 1=victlon (33)                              Other Corrlplaint (not Specified
                 (e.g., assault, vandalism)            Other Real Property (e.g., quiet titte) (26)            above) (42)
         Intentional tnfliction of                         Wrii of Possessian of Real Property                 Declaratory Relief Only
                 Emotional Distress                        Mortgage Foreclosure                                Injunciive Relief Only (rron-
        Negrigent Infliction of                            Qulet Tit18                                             harassment)
            Emo6onal Distress                              Other Real Property (not eminent                    Mechanics Uen
        Other PItPD/WD                                     otomain, landlordPenant, or                         Other Commercial Cornpfaint
Non-PIIPDAND (Otiter) i'®rt                                foreclosure)                                           Case (non-tarUnon-cornplex)
    Susiness TortlUnfair Business                  Unlasefut Detainer                                          Other C9vil Complaint
        Practice (D7)                                  Commercial (31)                                             (no~a~on-cornptex)
     Clvil Rights (e.g., discrimination,                                                               Misc®tlaneous Civil Petition
                                                       Res'iden5dl (32)                                    Partnership and Corporate
         false arrest) (not civil                     Drugs (38) (if the case fnvo7ves rUegal
         harassment) (08)                                                                                      Govemanoe (21)
                                                           drugs, check this item; other,vise,             Other Petition (notspecffiied
     Defamation (e.g., slander, libel)                     report as Commercial orResldenttal)
          (13)                                     Judicial Review
                                                                                                              above 43
                                                                                                               Civil Naiassment
     Fraud (16)                                       Asset Forfeiture (05)
     Intellectuat Property (19)                       Petition Re: Arbitration Award (11)                      VubrFcplace lfiolence
     Professionai Negligance (25)                     UVrit of Mandate (02)                                    ElderlDependent kdult
         Legal Malpractir.e                                Writ-Administrative Mandamus                             Abuse
         Other Professional Malpractice                    Writ-Mandamus on Lintited Court                     Election Contest
            (not medical orlegal)                                                                              PetRion for Name Change
                                                               Case Maiter                                     Petition for Relief From Late
    Other Non-PUPD/WD Tort (35)                            Wrlt--Otfler Umited Court Case
Emg,loyment                                                                                                         Clatm
   Wrongful Terrnination (36)                                  Review                                          flther Civil Petition
    Other Employment (15)                             Other Judicial Review (39)
                                                           Review of Health Officer Order
                                                           Notice of Appeal-Labor
                                                              Commiss'sonerAAaaeals
cWototRev..kuy1.zoozl                                                                                                                          p®8°aa°s
                                                      CtilILCASECO!lERSHEET                           ~
